DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed, has been entered. Claims 1-3, 4-12
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 4-5, 7, 9-12 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Bruss (US Publication No. 20170006373).
 	Regarding claim 1, Bruss teaches an ear cup structure, comprising: an ear cup shell (190, 195) having at least a first accommodating space and a second accommodating space spaced from each other, the second accommodating space (130) having a 5second opening; a cover (111, 121) covering the second opening of the second accommodating space; a discharge hole (128) formed between the ear cup shell and the cover; a speaker (140) disposed in the second accommodating space, thereby dividing the second accommodating space into a front chamber and a rear chamber; and  10a guide channel (124, 170) communicated with a peripheral side of the wherein the guide channel (124, 170) is formed in a radial direction of the speaker ), wherein an airflow produced by the speaker in the rear chamber flows through the guide channel and is discharged to an external environment from the discharge hole, wherein the ear cup shell comprises a partition shell, the partition shell forms the second 20accommodating space and a bulging edge portion (190) extending from the second accommodating space toward a peripheral side, and wherein the guide channel  (124, 170) is formed by the bulging edge portion of the partition shell (190) and the cover (111, 121) in a spaced configuration.  

 	Regarding claim 2, Bruss teaches the ear cup structure according to claim 1, wherein 15the ear cup shell (190, 195) comprises an outer shell (195), the outer shell (195) is in the form of a basin-shaped shell and is formed with a peripheral side wall, a top wall, and a first opening with respect to the top wall, the peripheral side wall and the top wall together form the first accommodating space (formed between 190 and 195), the partition shell has a concave shape in the middle, and the partition shell seals the first opening of the outer shell (fig. 2).  

 	25Regarding claim 4, Bruss teaches the ear cup structure according to claim 1, wherein the guide channel (124, 170) is formed with a letting groove.  

 	Regarding claim 5, Bruss teaches the ear cup structure according to claim 1, wherein the guide channel (124, 170) is formed in a radial direction of the speaker.  


	Regarding claim 9, Bruss teaches the ear cup structure according to claim 7, wherein the cover (111, 121) has a plurality of sound transmission holes (152), and the sound output channel (161) is communicated with the front chamber through the plurality of sound transmission holes (152).  

 	15Regarding claim 10, Bruss teaches the ear cup structure according to claim 1, wherein the cover (111, 121) has at least one pressure relief hole (122) communicated with the guide channel (124, 170).  

 	Regarding claim 11, Bruss teaches the ear cup structure according to claim 2, wherein an outer edge of the bulging edge portion of the partition shell (190) is formed with a strengthening edge that is bonded to the peripheral side wall of the outer shell (195).  

 	20Regarding claim 12, Bruss teaches the ear cup structure according to claim 1, wherein a tuning portion (124) is formed between the rear chamber and the guide channel (170), and the tuning portion comprises a side wall and at least one through hole (124) formed in the side wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (US Publication No. 20170006373).
Regarding claims 6 and 8, Bruss teaches the ear cup structure according to claims 1 and 2 respectively, wherein the ear cup structure comprises an annular flange (191) as opposed to a plurality of support ribs between the bulging edge 5portion of the partition shell (190) and the cover (111, 121) and surround the second accommodating space at a plurality of intervals.  
However, the courts have held that "the making something separable instead of integral “would be merely a matter of obvious engineering choice”. Furthermore since Applicant's has not disclosed that having the separate ribs instead of an annular flange would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the features integral [MPEP 2144.04; In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983), In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)]. 

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Applications pertaining to claim 1 that Bruss does not teach “a discharge hole formed between the ear cup shell and the cover”, the Examiner disagrees. 
directly/indirectly between the ear cup shell (190, 195) and the cover (111, 112).

With respect to the Applications pertaining to claim 1 that Bruss does not teach “a guide channel is formed by a bulging edge portion of the partition shell and cover”, the Examiner disagrees. 
As clearly shown in fig. 2, the budging edge is formed by a portion of the partition shell (190) and cover (111, 124).
10
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 

Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 14, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653